The City of Hamilton brought this suit originally against The Hamilton Utilities Co., The Hamilton Service Co., and The Union Gas & Electric Co. in the Butler Common Pleas for an injunction against the companies restraining them from operating under an ordinance passed by the City Council of Hamilton in 1887.
It appears that in 1887 an ordinance was passed for an indefinite period of time granting certain rights to The Hamilton Electric Light Co. In 1897 this ordinance was repealed and a new ordinance passed restricting the privileges granted under the first franchise. This matter was adjudicated, the result being favorable to the Company.
The defendants herein are assignees of the original Co. who held the franchise.
The judgment of the Common Pleas denying the injunction was affirmed by the Appeals.
The City, in the Supreme Court, contends that:
1. The ordinance of 1897 repealed the ordinance of 1887 and Defendants-in-error are operating under former ordinance.
2. Defendants-in-error are not entitled to the benefits or the rights granted by ordinance of 1887 to their predecessors.
3. The former judgment of the court of Common Pleas is not a bar to the pending action.
4. Defendants-in-error are not in privity with their predecessor in title.